DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 16-27, drawn to an aerosol generating device.
Group II, claim(s) 28, drawn to an aerosol generating system.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
I and II lack unity of invention because even though the inventions of these groups require the technical feature of a housing comprising a first tubular section configured to receive a combustible heat source and a second tubular section configured to receive an aerosol-generating substrate; a heat-conductive element disposed between the first tubular section and the second tubular section of the housing configured to transfer heat from a combustible heat source received in the first tubular section to an aerosol-generating substrate received in the second tubular section, the heat-conductive element comprising a bimetallic element having a first portion and a second portion; and a heat-insulative sleeve around at least a portion of the second tubular section of the housing, wherein the heat-insulative sleeve comprises one or more air inlets, and wherein the bimetallic element is arranged to deform from a first position, in which the first portion of the bimetallic element is proximate the first tubular section of the housing and the second portion of the bimetallic element is proximate the second tubular section of the housing, to a second position, in which the first portion of the bimetallic element is displaced away from the first tubular section of the housing towards the second tubular section of the housing, when the bimetallic element is heated above a threshold temperature, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Mironov (WO 2015/097005) in view of Lavanchy (US 2016/0316816) and Sensabaugh, Jr. (US 4,655,229), as evidenced by Lavanchy (US 2016/0316816).
Mironov discloses a smoking article having an outer wrapper of cigarette paper (figure 1A, reference numeral 70), which is considered to meet the claim limitation of a housing. The wrapper receives a combustible heat source (figure 1A, reference numeral 10) defining a rear portion (figure 1A, reference numeral 62), which is considered to meet the claim limitation of a first section, and an aerosol forming substrate (page 23, lines 1-7, figure 1A, reference numeral 30) defining a front portion (page 24, lines 4-13, figure 1A, reference numeral 64), which is considered to meet the claim limitation of a second section. A bimetallic valve is located between the combustible heat source and aerosol forming substrate proximate to both the first and second sections of the housing (page 24, lines 14-21, figure 1A, reference numeral 20). Air from the combustible heat source passes through cut out segments of the bimetal valve as it travels to the aerosol forming substrate (page 24, lines 29-33, figure 1B, reference numeral 26), indicating that the valve conducts heat. The bimetallic valve is deformed when it reaches a threshold temperature (page 24, lines 22-28) so that it moves away from the combustible heat source (page 24, lines 29-33, figure 1D). Mironov does not explicitly disclose (a) the wrapper being insulative, (b) one or more air inlets and (c) the wrapper being tubular.
Regarding (a), Lavanchy teaches that paper is an insulative material in smoking article [0043].
Regarding (b), Lavanchy teaches a smoking article comprising a combustible heat source and a downstream aerosol forming substrate [0001] with one or more first air inlets around the periphery of the aerosol forming substrate ([0246], figure 3, reference numeral 48) to reduce the temperature of the aerosol forming substrate to prevent or inhibit temperature spikes in the smoking article [0092]. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the wrapper of Mironov with the one or more air inlets of Lavanchy. One would have been motivated to do so since Lavanchy teaches that providing air inlets reduces the temperature of the aerosol forming substrate to prevent or inhibit temperature spikes in the smoking article.
Regarding (c), Sensabaugh, Jr. teaches a device for delivering flavor having a tubular overwrap that resembles a conventional cigarette in appearance, feel, and draft (abstract).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the wrapper of Mironov have a tubular shape. One would have been motivated to do so since Sensabaugh, Jr. teaches that tubular wrappers resemble a conventional cigarette in appearance, feel, and draft.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/RUSSELL E SPARKS/               Examiner, Art Unit 1747